Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract is objected to because it is over 150 words in length. See MPEP § 608.01(c). Appropriate correction is advised.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 14-15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivastava et al. (US 20190236362, hereinafter Strivastava)
Regarding claim 1, “A method for generating a training data set for machine learning comprising” Strivastava teaches (¶0060 and ¶0027) training of the machine-learning program for object recognition.
As to “disposing a first sample component in or about a sensing apparatus, the sensing apparatus including a plurality of sensors” Strivastava teaches (¶0027) a plurality of three-dimensional (3D) cameras that take 3D images of objects/items/samples placed in an examination space.
As to “each sensor in the plurality of sensors being disposed at a unique position and angle relative to the first sample component” Strivastava teaches (¶0036) a plurality of 3D cameras; (¶0040) cameras may be placed in different positions; (Fig 1 and Fig 12) shows that cameras are placed side by side thus being at different angles relative to the object.
 As to “capturing a first sensor output of each sensor, thereby generating a first training data set including a first plurality of sensor outputs” Strivastava teaches (¶0031) a plurality of pose (i.e., how the item is positioned and oriented) images are captured by a plurality of cameras at the first terminal; (¶0027) pose images are used for training a machine-learning algorithm.
As to “manipulating at least one of the first sample component and an environment within the sensing apparatus, and capturing an additional sensor output of each sensor, thereby generating an additional training data set including an additional plurality of sensor outputs; reiterating the step of manipulating the at least one of the first sample component and the environment within the sensing apparatus and capturing the additional sensor output of each sensor, thereby generating an additional training data set including an additional plurality of sensor outputs” Strivastava teaches (¶0031 and ¶0072) a plurality of pose images are captured, by a plurality of cameras at the first terminal, for a plurality of poses of the first item, where each camera takes a pose image for each pose of the first item; (¶0044) each pose includes an image from each of the 3D cameras; (¶0027 and ¶0078) pose images are used for training a machine-learning algorithm. Examiner holds that pose implies a particular position in order to be photographed and that the items would require some form of manipulating to be in the different positions/poses.
As to “and merging each of the sensor outputs in the first training data set and each additional training data set, thereby generating a full machine learning training set.” Strivastava teaches (¶0031-¶0032) a machine-learning program based on the plurality of pose images captured at the first terminal; (¶0099) the 3D data from all the cameras is combined to create a 3D model of the item, referred to as the 3D point cloud

Regarding claim 2, “The method of claim 1, wherein at least a portion of the plurality of sensors are image sensors, and at least a portion of the first plurality of sensor outputs and a portion of each additional plurality of sensor outputs are one of images or movies.” Strivastava teaches (¶0027 and ¶0031) a plurality of three-dimensional (3D) cameras that take 3D images of objects placed in an examination space for different poses.

Regarding claim 3, “The method of claim 2, wherein each of the sensors in the plurality of sensors is an image sensor, and wherein each of the sensor outputs in the first plurality of sensor outputs and in each additional plurality of sensor outputs are one of images or movies.” Strivastava teaches (¶0027 and ¶0031) a plurality of three-dimensional (3D) cameras that take 3D images of objects placed in an examination space for different poses.

Regarding claim 4, “The method of claim 1, wherein manipulating at least one of the first sample component and the environment within the sensing apparatus comprises changing an orientation of the first sample relative to the sensing apparatus.” Strivastava teaches (¶0031) a plurality of pose (i.e., how the item is positioned and oriented) images are captured by a plurality of cameras at the first terminal

Regarding claim 11, “The method of claim 1, further comprising reiterating the steps for at least one additional sample beyond the first sample.” Strivastava teaches (¶0031, ¶0139) plurality of items/samples. 

Regarding claim 14, “A sensing apparatus comprising: a mount configured support a part” Strivastava teaches (¶0027, ¶0041) identifying objects placed; (Fig. 1 and Fig. 12) a base/tray where items are placed.
As to “a plurality of sensors supported about the mount, each sensor being oriented relative to the mount in distinct orientations from each other sensor in the plurality of sensors” Strivastava teaches (¶0036 and Fig. 1 and Fig. 12) a plurality of 3D cameras; (¶0040) cameras may be placed in different positions; (Fig 1 and Fig 12) shows that cameras are placed side by side thus being at different angles relative to the object.
As to “and a computerized controller communicatively coupled to each of the sensors in the plurality of sensors, the computerized controller including a database configured to store outputs of the sensors in the plurality of sensors according to a pre-determined sampling rate.” Strivastava teaches (¶0044 and ¶0032) The data for each pose is saved in a local pose database 306 that holds pose data 308; (¶0145-¶0147) computer implemented, processor, cameras, and database are connected; (¶0027) trained with sample images; (¶0044) eight images per pose. 

Regarding claim 15, “The sensing apparatus of claim 14, wherein the plurality of sensors includes at least two distinct image sensors.” Strivastava teaches (¶0036) a plurality of 3D cameras.

Regarding claim 20, “The sensing apparatus of claim 14, wherein the computerized controller further includes a graphical user interface configured to cause the sensing apparatus to perform the steps of” Stivastava teaches (¶0066) a GUI; (¶0072) receiving a request to enter a new item.
As to “capturing a first sensor output of each sensor in the plurality of sensors, thereby generating a first training data set including a first plurality of sensor outputs” Strivastava teaches (¶0031) a plurality of pose (i.e., how the item is positioned and oriented) images are captured by a plurality of cameras at the first terminal; (¶0027) pose images are used for training a machine-learning algorithm.
As to “manipulating at least one of the mount and an environment within the sensing apparatus, and capturing an additional sensor output of each sensor in the plurality of sensors, thereby generating an additional training data set including an additional plurality of sensor outputs; reiterating the step of manipulating the at least one of the mount and the environment within the sensing apparatus and capturing the additional sensor output of each sensor, thereby generating an additional training data set including an additional plurality of sensor outputs” Strivastava teaches (¶0031 and ¶0072) a plurality of pose images are captured, by a plurality of cameras at the first terminal, for a plurality of poses of the first item, where each camera takes a pose image for each pose of the first item; (¶0044) each pose includes an image from each of the 3D cameras; (¶0027 and ¶0078) pose images are used for training a machine-learning algorithm. Examiner holds that pose implies a particular position in order to be photographed and that the items would require some form of manipulating to be in the different positions/poses.
As to “and merging each of the sensor outputs in the first training data set and each additional training data set, thereby generating a full labeled machine learning training set.” Strivastava teaches (¶0031-¶0032) a machine-learning program based on the plurality of pose images captured at the first terminal; (¶0099) the 3D data from all the cameras is combined to create a 3D model of the item, referred to as the 3D point cloud

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava in view of Lin et al. (US 20160086336, hereinafter Lin.)
Regarding claim 5, Strivasta does not teach “The method of claim 4, wherein changing the orientation comprises moving at least one of the sensors in the plurality of sensors relative to the first sample.” However, Lin teaches (¶0043 and ¶0059) In this example, subsequent camera pose estimates may be represented as a coordinate indicating relative motion in real space (e.g., (x,y,z) coordinates indicating an approximate change in distance) and an angle indicating a relative change in tilt of the camera 102 (e.g., 10° change in angle). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of training a machine-learning program for object recognition as taught by Strivastava with the camera tilting as taught by Lin for the benefit of generating a more complete/accurate point cloud.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava in view of Stoppa et al. (US 20180211373, hereinafter Stoppa.)
Regarding claim 6, Strivastava does not teach “The method of claim 4, wherein changing the orientation comprises at least one of rotating the first sample about an axis by rotating a mount on which the sample is disposed and tilting the first sample by tilting the mount on which the sample is disposed.” However, Stoppa teaches (¶0115) Another example is that of an object placed on a turntable. Moving an object in front of the camera array may allow the surfaces of the object to be captured using fewer depth cameras along the direction of motion. This is because multiple depth images can be taken of the object while the object is translating (and/or rotating), thereby obtaining a similar result to what would be achieved by a larger number of cameras taking images of the object in a fixed location or orientation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of training a machine-learning program for object recognition as taught by Strivastava with the turntable as taught by Stoppa for the benefit of generating a more complete/accurate point cloud.

Claim(s) 7-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava in view of Dhankhar (US 10366445.)
Regarding claim 7, Examiner notes that Strivastava further teaches (¶0060 and ¶0063, ¶0049) variations may be created by adding shadows, changing brightness, adding a partial block to the image, adding artificial shine, adding artificial lines, changing colors slightly, etc. This way, it is possible to go from 50 images to thousands of images, which enables adequate training of the machine-learning program for object recognition; (¶0107) cameras are structured-light 3D cameras. Strivastava does not teach “The method of claim 1, wherein manipulating at least one of the first sample component and the environment within the sensing apparatus comprises adjusting a lighting within the sample apparatus.” However, Dhankhar teaches (10:31-45 and 10:60-11:6) when training, the controller 102 may (1) configure a predetermined calibration pattern based on the ambient lighting conditions, (2) initialize predefined or dynamically defined attributes of the cameras and the LED lights based on the ambient lighting conditions, (3) calibrate relative positions of the cameras with respect to each other and/or at least one of the base portion 204 and the product; and (4) adaptively tune the LED lights to generate relatively white light for illuminating the base portion 204 to a predetermined level of brightness, upon the kiosk 200 being switched ON. The predetermined brightness level of the illuminated base portion 204 may be relatively greater than the brightness of the ambient light entering into the examination space 224 between the head portion 202 and the base portion 204 of the kiosk 200. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of training a machine-learning program for object recognition as taught by Strivastava with the tuning of the LED lights to a certain brightness as taught by Dhankhar for the benefit of obtaining a good image irrespective of ambient lighting conditions.

Regarding claim 8, “The method of claim 7, wherein adjusting the lighting comprises at least one of dimming a light, increasing a brightness of the light, pulsing laser lights, adjusting light patterns, altering a color of the light and pulsing the light.” Dhankhar teaches (10:31-45 and 10:60-11:6) when training, the controller 102 may (1) configure a predetermined calibration pattern based on the ambient lighting conditions, (2) initialize predefined or dynamically defined attributes of the cameras and the LED lights based on the ambient lighting conditions, (3) calibrate relative positions of the cameras with respect to each other and/or at least one of the base portion 204 and the product; and (4) adaptively tune the LED lights to generate relatively white light for illuminating the base portion 204 to a predetermined level of brightness, upon the kiosk 200 being switched ON. The predetermined brightness level of the illuminated base portion 204 may be relatively greater than the brightness of the ambient light entering into the examination space 224 between the head portion 202 and the base portion 204 of the kiosk 200.

Regarding claim 9, Strivastava does not teach “The method of claim 1, wherein manipulating at least one of the first sample component and the environment within the sensing apparatus comprises generating an atmospheric obstruction between at least one of the sensors in the plurality of sensors and the first sample.” However, Dhankhar teaches (10:31-45 and 10:60-11:6) when training, the controller 102 may (1) configure a predetermined calibration pattern based on the ambient lighting conditions, (2) initialize predefined or dynamically defined attributes of the cameras and the LED lights based on the ambient lighting conditions, (3) calibrate relative positions of the cameras with respect to each other and/or at least one of the base portion 204 and the product; and (4) adaptively tune the LED lights to generate relatively white light for illuminating the base portion 204 to a predetermined level of brightness, upon the kiosk 200 being switched ON. The predetermined brightness level of the illuminated base portion 204 may be relatively greater than the brightness of the ambient light entering into the examination space 224 between the head portion 202 and the base portion 204 of the kiosk 200. Under the broadest reasonable interpretation light can be considered an atmospheric obstruction when generating photographic images. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of training a machine-learning program for object recognition as taught by Strivastava with the tuning of the LED lights to a certain brightness as taught by Dhankhar for the benefit of obtaining a good image irrespective of ambient lighting conditions.

Regarding claim 10, Strivastava does not teach “The method of claim 9, wherein the manipulation of the at least one of the first sample component and the environment within the sensing apparatus is configured to simulate an ambient condition of a factory for producing the component.” However, Dhankhar teaches (10:31-45 and 10:60-11:6) when training, the controller 102 may (1) configure a predetermined calibration pattern based on the ambient lighting conditions, (2) initialize predefined or dynamically defined attributes of the cameras and the LED lights based on the ambient lighting conditions, (3) calibrate relative positions of the cameras with respect to each other and/or at least one of the base portion 204 and the product; and (4) adaptively tune the LED lights to generate relatively white light for illuminating the base portion 204 to a predetermined level of brightness, upon the kiosk 200 being switched ON. The predetermined brightness level of the illuminated base portion 204 may be relatively greater than the brightness of the ambient light entering into the examination space 224 between the head portion 202 and the base portion 204 of the kiosk 200. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of training a machine-learning program for object recognition as taught by Strivastava with the tuning of the LED lights to a certain brightness as taught by Dhankhar for the benefit of obtaining a good image irrespective of ambient lighting conditions.

Regarding claim 17, Strivastava does not teach “The sensing apparatus of claim 14, further comprising at least one adjustable light source connected to the computerized controller, and wherein the computerized controller includes instructions configured to cause the computerized controller to adjust the at least one adjustable light source to simulate a factory condition.” However, Dhankhar teaches (10:31-45 and 10:60-11:6) when training, the controller 102 may (1) configure a predetermined calibration pattern based on the ambient lighting conditions, (2) initialize predefined or dynamically defined attributes of the cameras and the LED lights based on the ambient lighting conditions, (3) calibrate relative positions of the cameras with respect to each other and/or at least one of the base portion 204 and the product; and (4) adaptively tune the LED lights to generate relatively white light for illuminating the base portion 204 to a predetermined level of brightness, upon the kiosk 200 being switched ON. The predetermined brightness level of the illuminated base portion 204 may be relatively greater than the brightness of the ambient light entering into the examination space 224 between the head portion 202 and the base portion 204 of the kiosk 200. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of training a machine-learning program for object recognition as taught by Strivastava with the tuning of the LED lights to a certain brightness as taught by Dhankhar for the benefit of obtaining a good image irrespective of ambient lighting conditions.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava in view of Lin (US 20200292920 as fully supported by provisional application 62816775.)
Regarding claim 18, Strivastava does not teach “The sensing apparatus of claim 14, further comprising at least one environmental effect inducer configured to induce a desired ambient atmosphere at the mount.” However, Lin teaches (¶0038) multi-angle volumetric video reliant upon multiple cameras, the type of data captured may also be or include light field capture, motion capture (e.g. mo-cap), machine vision, or augmented reality capture. The structure may also be used to generate data suitable for use in training artificial intelligence related to machine learning; (¶0040 and ¶0050) cameras and fog machines are mounted on the rig. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of training a machine-learning program for object recognition as taught by Strivastava with fog machines as taught by Lin for the benefit of generating a desired atmosphere/environmental conditions.

Regarding claim 19, Strivastava does not teach “The sensing apparatus of claim 18, wherein the at least one environmental effect inducer includes at least one of a fan, white noise generator, a smoke machine and a fog machine.” Lin teaches (¶0038) multi-angle volumetric video reliant upon multiple cameras, the type of data captured may also be or include light field capture, motion capture (e.g. mo-cap), machine vision, or augmented reality capture. The structure may also be used to generate data suitable for use in training artificial intelligence related to machine learning; (¶0040 and ¶0050) cameras and fog machines are mounted on the rig. 

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava in view of Freeman et al. (US 9519058, hereinafter Freeman.)
Regarding claim 12, Strivastava does not teach “The method of claim 1, wherein at least a portion of the plurality of sensors are audio sensors, and at least a portion of the first plurality of sensor outputs and a portion of each additional plurality of sensor outputs are sound files.” However, Freeman teaches (5:24-41) a data collection system that includes both image sensors and audio sensors; (6:34-39) The audio sensor may include any of a number of audio sensor or microphone types; (9:55-67 and 7:12-45) the audio sensor 275 of the 3D scanner 285, the audio sensor 275 receives a signal from the 3D scanner 285 instructing the audio sensor 275 to detect audio or sound waves (“audio capture signal”). The audio sensor 275 receives the audio capture signal and the audio sensor 275 is exposed to one or more audio signals or sound waves reflected off of the structure 205. The audio sensor 275 generates audio data representing at least part of one of the audio signals that the audio sensor 275 was exposed to and transmit data representing the audio signal (“audio data”) over the system bus. The 3D scanner 285 then uses the audio data to generate 3D data. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system/method of training a machine-learning program for object recognition as taught by Strivastava with the audio-based 3D scanning as taught by Freeman for the benefit of generating a more complete point cloud.

Regarding claim 16, Strivastava does not teach “The sensing apparatus of claim 14, wherein the plurality of sensors includes at least one audio sensor.” However, Freeman teaches (5:24-41) a data collection system that includes both image sensors and audio sensors; (6:34-39) The audio sensor may include any of a number of audio sensor or microphone types; (9:55-67 and 7:12-45) the audio sensor 275 of the 3D scanner 285, the audio sensor 275 receives a signal from the 3D scanner 285 instructing the audio sensor 275 to detect audio or sound waves (“audio capture signal”). The audio sensor 275 receives the audio capture signal and the audio sensor 275 is exposed to one or more audio signals or sound waves reflected off of the structure 205. The audio sensor 275 generates audio data representing at least part of one of the audio signals that the audio sensor 275 was exposed to and transmit data representing the audio signal (“audio data”) over the system bus. The 3D scanner 285 then uses the audio data to generate 3D data. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the system/method of training a machine-learning program for object recognition as taught by Strivastava with the audio-based 3D scanning as taught by Freeman for the benefit of generating a more complete point cloud.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strivastava in view of Dal Mutto et al. (US 20190108396, hereinafter Dal Mutto.)
Regarding claim 13, Strivastava further teaches (¶0034) used for product quality control in a manufacturing plant. Strivastava does not teach “The method of claim 1, further comprising tagging each sensor output in the full machine learning set as a good component when the first sample is a good sample, and tagging each sensor output in the full machine learning set as a bad component when the first sample is a bad sample.” However, Dal Mutto teaches (¶0208) generative models are trained with both normal (e.g., non-defective) and abnormal (e.g., defective) objects/samples these generative models can be used to classify the input objects. Furthermore, in some embodiments, generative models can be used to produce intermediate representations that can be used to classify “normal” versus “abnormal” samples. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system/method of training a machine-learning program for object recognition as taught by Strivastava with the normal or abnormal classification as taught by Dal Mutto for the benefit of automatically detecting the quality of products in a production line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chapdelaine-Couture et al. (US 20200020118) – (¶0033) The point cloud 800 of FIG. 8 can include points with descriptors from multiple scans and thus with multiple, different conditions. For example, the first scan may include color values for points determined based on a scan of the physical object taken with window blinds open to allow bright lighting conditions while the second scan may include color for points determined based on a scan of the physical object taken with the window blinds closed or after the sun has gone down to provide relatively dimmer lighting conditions.
Pfister et al. (US 20030231175) - (abstract) object is illuminated for various lighting conditions while images are acquired; (¶0036) During object imaging, the overhead lights can be fixed, rotate around an object for a fixed point of view, or made to rotate with the object. The light array 110 can hold four, six, or more directional light sources. Each light uses a 32 Watt HMI Halogen lamp and a light collimator to approximate a directional light source at infinity. The overhead lights are controlled by an electronic light switch and dimmers. The dimmers are set so that the camera's image sensor is not saturated for viewpoints where the overhead lights are directly visible by the cameras. The lights can be controlled individually.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425